—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated March 8, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action to recover damages for personal injuries he sustained when, while visiting the defendant at her house, he was attacked by the defendant’s estranged husband. The defendant moved for summary judgment dismissing the complaint and submitted evidence establishing her entitlement to judgment as a matter of law. The plaintiff failed to submit evidence raising a triable issue of fact as to whether the incident in question was reasonably foreseeable.
The plaintiffs belief that additional discovery might reveal something helpful to his case does not provide a basis pursuant to CPLR 3212 (f) for postponing a determination of a motion for summary judgment (see, Cooper v Milton Paper Co., 258 AD2d 614; Agoglia v Sterling Foster & Co., 237 AD2d 549; Plotkin v Franklin, 179 AD2d 746). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.